Affirming.
Robert Kravetz sued the appellee for $700.00 damages alleged to have resulted from the failure of appellee to furnish him a barn in which to house his tobacco. He lost his case, and has appealed. In 1923, plaintiff and defendant made a contract by which defendant was to furnish plaintiff barn room and sticks sufficient for ten acres of tobacco. He failed to do this, and plaintiff sued him. Defendant is an illiterate negro. His defense was that his signature to the contract was obtained by fraud, and that after the making of the contract, plaintiff released him. These two issues were submitted to the jury under instructions more favorable to plaintiff than to defendant. The jury found for defendant. We find no error in the record. The judgment is affirmed.